DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Claim 26 contains the trademark/trade name DISPERBYK, SOLSPERSE, RHEOSPERSE, EFKA . 
Claim 27 contains the trademarks BYK and TEGO. 

The use of the terms DISPERBYK, SOLSPERSE, RHEOSPERSE, EFKA, BYK and TEGO,  which are trade names or trademarks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.




Claim Objections
Claim 29 objected to because of the following informalities:  the claim recites “10 cPs to about 30 cPs”. However, CGS symbol for the centipoise is cP. Therefore, it should be corrected to “10 cP cP   Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hull et al. (US 2002/0195747 A1). 

Regarding claim 22, an ink composition for printing a three-dimensional object, (Hull teaches a build material that exhibits liquid-like properties to be used for additive manufacturing, see [0037]. Examiner notes the intended use of the ink composition does not limit the claim, see MPEP 2111.02 and 2114) comprising: a carrier vehicle, (solvent, glycol ethers [0037], claim 4) tungsten carbide particles, (powder tungsten carbide, [0006], claim 15) at least one dispersing agent, at least one binder, (silica powder [0037]) and cobalt particles, (powder cobalt [0006], claim 15) wherein the carrier vehicle includes at least one glycol ether; (glycol ethers [0037], claim 4) and wherein the cobalt particles include at least one of cobalt (powder cobalt [0006], claim 15) or organo cobalt compound. (Examiner notes that organo cobalt is an alternative limitation). 

Regarding claim 23, wherein a combined weight of the tungsten carbide and cobalt particles is between about 40% to about 60% of a weight of the ink composition. (the pastes can contain concentrations of a solid charge material, such as a metallic powder, of greater than 50% by volume, see [0007]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull et al. (US 2002/0195747 A1) in view of Katayama (US 2013/0309607). 


Katayama teaches wherein the carrier vehicle includes dimethoxyethane. (Usable general-purpose solvents include, for example, ethylene glycol dimethyl ether, [0169]. Examiner notes that ethylene glycol dimethyl ether is synonymous with dimethoxyethane, see https://en.wikipedia.org/wiki/Dimethoxyethane).
It would have been obvious to one of ordinary skill in the art before the effective filing date to select the solvent ethylene glycol dimethyl ether as the generic solvent of glycol ethers [0037] of Hull because it has a low viscosity and high boiling point. 

Regarding claim 25, Hull does not explicitly teach wherein the carrier vehicle includes, at least one water soluble liquid selected from a group including ethylene glycol and propylene glycol.
Katayama meets the claimed ethylene glycol (ethylene glycol [0169]) and propylene glycol.
It would have been obvious to one of ordinary skill in the art before the effective filing date to select the solvent ethylene glycol as the generic solvent of glycol ethers [0037] of Hull because it has a low viscosity and high boiling point. 

Claim 26 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull et al. (US 2002/0195747 A1) in view of Ghosal et al. (US 2015/0353804 A1).  
Regarding claim 26, Hull does not explicitly teach wherein the at least one dispersing agent serves as a stabilizer, the at least one dispersing agent selected from a group including: 
Ghosal teaches wherein the at least one dispersing agent serves as a stabilizer, the at least one dispersing agent selected from a group including: Disperbyk 180, Disperbyk 190, Disperbyk 163, (A surfactant may be added to the sintering paste to help disperse the sintering powder in the sintering paste.  Examples of suitable surfactants ↨1include, but are not restricted to, Disperbyk 163 [0057]) Solsperse 39000, Solsperse 33000, Solsperse 35000, Rheosperse 3020, Rheosperse 3450, Rheosperse 3620, Efka 7701, Efka 7731, and Efka 7732.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the dispersing agent Disperbyk 163 for metal powder of Ghosal in the metal powder of Hull in order to disperse metal powder, see [0057].

Regarding claim 30, Hull does not explicitly teach wherein the cobalt particles are of diameter sizes to inhibit magnetic attractions with other cobalt particles.
Ghosal teaches wherein the cobalt particles are of diameter sizes to inhibit magnetic attractions with other cobalt particles. (particle sizes 600 nm to 1 micron [0034], which meets the claimed diameter as required by claim 31 below). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine particle size of metal powder of Ghosal in the metal powder of Hull in order to reduce sintering temperatures, see [0036].

(Hull teaches tungsten carbide and cobalt particles [0006]. Ghosal teaches particle sizes 600 nm to 1 micron [0034])

Regarding claim 32, Hull does not teach further comprising a rheological agent, wherein the binder is selected from a group consisting of organic polymers, surfactants, and the rheological agent, and is from 0.1 to 30 wt% of the ink composition. 
Ghosal meets the claimed further comprising a rheological agent, (Ghosal teaches the binder controls “flow-ability” [0064]) wherein the binder is selected from a group consisting of organic polymers, surfactants, and the rheological agent, and is from 0.1 to 30 wt% of the ink composition. (Ghosal teaches from 1 to 15 wt % binder see [0059])
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the binder for metal powder of Ghosal in the metal powder of Hull in order to improve flow-ability, see [0064]. 


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull et al. (US 2002/0195747 A1) in view of Kritchman et al. (US 2019/0322031 A1).  

Regarding claim 27, Hull does not explicitly teach at least one surface agent that affects a surface tension of the ink composition, the at least one surface agent selected from a group including: Byk 333, Byk 307, Tego Wet 270, Tego Wet 280, and Tego Wet KL245.
An example of a surface-active agent according to an embodiment of the present invention may be silicone surface additive, marketed by Byk Chemie under the trade name Byk 307, see [0188]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the surfactant of Kritchman with the 3D printing material of Hull because reduces the surface tension, see [0188]. 

Claim 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull et al. (US 2002/0195747 A1) in view of Watanabe et al. (US 2016/0121432 A1). 

Regarding claim 28, Hull does not teach further including at least one rheological agent that affects rheological properties of the ink composition, the at least one rheological agent selected from a group including: ethyl cellulose, carboxymethyl cellulose, hydroxypropyl methyl cellulose, and cellulose acetate.
Watanabe teaches further including at least one rheological agent that affects rheological properties of the ink composition, the at least one rheological agent selected from a group including: ethyl cellulose, carboxymethyl cellulose, (carboxymethyl cellulose, [0066]) hydroxypropyl methyl cellulose, and cellulose acetate.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the carboxymethyl cellulose of Watanabe with the metal particle composition of Watanabe because it is an effective thickener, see [0066].

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 29 recites wherein the weight ratio of tungsten carbide particles to cobalt particles is between about 8:2 and about 9.5:0.5, and the ink composition has a viscosity between about 10 cPs to about 30 cPs.
Hull teaches a viscosity under 10,000 centipoise at ambient conditions, see [0037]. Therefore, it would not be obvious to one of ordinary skill in the art to modify the viscosity of Hull to be 10 cPs to about 30 cPs as claimed. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744